Exhibit 10.86

LOGO [g57765ex10_86pg1.jpg]

Builder’s Co-Pilot Software License Agreement

This License Agreement dated January 1, 2010 governs the use by Comstock
Homebuilding Companies, Inc. (hereafter “Licensee”), 11465 Sunset Hills Road
#500 Reston VA 20190 (Phone: 703- 883-1700) of the Builder’s Co-Pilot software
and system which is owned and licensed by I-Connect, L.C., with a principal
place of business at 11465 Sunset Hills Road, Suite 400, Reston, Virginia 20190
(hereafter “ICG”). Subject to the timely payment by Licensee of the fees and
charges set forth on the attached “Schedule of Fees and Usage Rights,” Licensee
shall have the following rights:

1. Definitions

(a) “Software” or “System” refers to the Builder’s Co-Pilot brand of real estate
development data management software program supplied by ICG herewith, and
corresponding documentation, associated media, printed materials, and online or
electronic documentation. (b) “Computer” means computer, workstation, terminal,
handheld PC, pager, “smart phone,” or other digital electronic device. (c) “User
Manual” means a compendium of operating instructions and system features that is
provided to Licensee upon installation and configuration of the System. The User
Manual addresses most, but not all, features and functions of the System and
Licensee understands and agrees that the User Manual can and will be updated by
ICG from time to time. It is agreed that upon provision to Licensee of an
updated version of the User Manual, that updated User Manual will supersede and
replace the earlier User Manual, which update will be effective when Licensee
actually receives the updated User Manual.

2. License

(a) Licensee may install, use, access, display, run, or otherwise interact with
as many versions of the Software as is authorized on the attached “Schedule of
Fees and Usage Rights.”

(b) Licensee may make one additional copy of the Software in machine-readable
form solely for backup purposes. Licensee must reproduce on any such copy all
copyright notices and any other proprietary legends on the original copy of the
Software.

(c) Licensee agrees that ICG may audit use of the Software for compliance with
these terms at any time, upon reasonable notice. Audit rights include access to
network and system log data and other resources capable of detailing the use of
the Software by Licensee.

(d) Licensee’s rights under this Agreement are non-exclusive.

Additional Terms for Managed Service Deployment

Where Licensee elects to operate the System locally and on its computers and
network, except for the express support obligations agreed to by ICG herein,
Licensee is and shall at all times remain responsible for data retention and
related data protection and back up procedures.

In the event Licensee chooses the managed service deployment option, where the
System is operated and Licensee’s data is stored and processed on ICG controlled
computers and networks, ICG shall use current and industry approved commercially
reasonable efforts to protect Licensee’s data and to ensure that Licensee’s
authorized users are able to access and use the System 24 hours a day, 7 days a
week and throughout the calendar year. In undertaking to make the System and
Licensee’s data continuously available, Licensee recognizes that 1)
interruptions can occur that are beyond the reasonable control of ICG arising
from hardware, software and network issues, and 2) routine maintenance and
upgrades to the System will necessarily require that the System and Licensee’s
data be temporarily unavailable. ICG

 

Confidential    Page 1 of 6



--------------------------------------------------------------------------------

LOGO [g57765ex10_86.jpg]

 

shall undertake and use its commercially reasonable efforts to minimize all such
interruptions and as to Licensee’s data shall cause periodic and regular backups
to be made using ICG’s established on-site and off-site data protection
procedures.

3. License Grant. Other than as set forth in Section 2, Licensee may not make or
distribute copies of the Software, or electronically transfer the Software from
one computer to another or over a network. Licensee may not alter, merge,
modify, adapt or translate the Software, or decompile, reverse engineer,
disassemble, or reduce the Software to a human-perceivable form. Unless
otherwise provided herein, Licensee may not rent, lease, or sublicense the
Software. Licensee may transfer its rights hereunder to a successor entity
provided ICG is notified in advance of and approves such transfer. Unless
specifically agreed to by ICG in writing or otherwise provided herein, Licensee
may not modify the Software or create derivative works based upon the Software.
Licensee may receive the Software in more than one medium but shall only install
or use one medium. Licensee shall comply with the User Manual and with all
reasonable instructions provided by ICG when using the System and processing
data on ICG data storage facility. In the event Licensee fails to comply with
any material provision of this Agreement, ICG may terminate the license, all
Licensee usage rights shall cease and Licensee must destroy all copies of the
Software (with all other rights of ICG and provisions protecting ICG surviving
any such termination arising from breach by Licensee).

4. Ownership. Licensee is authorized to make use the Software and, if
applicable, the ICG network and data storage capacities. This license is
non-exclusive and ICG retains all right, title and interest, including all
copyright and intellectual property rights, in and to, the Software and System.
All rights not specifically granted in this Agreement, including US and
International Copyrights, are reserved to ICG.

5. LIMITED WARRANTY AND DISCLAIMER

(a) ICG warrants that, for a period of ninety (90) days from the date of
delivery, and when used with a recommended hardware configuration, the Software
will, subject to the following, perform in substantial conformance with the User
Manual documentation supplied with the Software.

(b) THE SOFTWARE AND SYSTEM IS PROVIDED “AS IS” AND ICG EXPRESSLY DISCLAIMS ALL
WARRANTIES AND ALL LIABILITIES ASSOCIATED WITH DATA INPUTTED, PROCESSED, STORED
OR MADE AVAILABLE BY OR THROUGH THE SOFTWARE OR PURSUANT TO ANY DATA STORAGE OR
ACCESS SERVICES OFFERED BY ICG HEREUNDER. EXCEPT AS SET FORTH IN THE FOREGOING
LIMITED WARRANTY, ICG AND ITS SUPPLIERS DISCLAIM ALL OTHER WARRANTIES AND
REPRESENTATIONS, WHETHER EXPRESS, IMPLIED, OR OTHERWISE, INCLUDING THE
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. WHILE
REASONABLE EFFORTS HAVE BEEN MADE, ICG DOES NOT WARRANT THAT THE SOFTWARE IS
COMPLETELY ERROR-FREE. SOME STATES DO NOT ALLOW THE EXCLUSION OF IMPLIED
WARRANTIES, SO THE ABOVE EXCLUSION MAY NOT APPLY.

6. Exclusive Remedy. Licensee exclusive remedy for any breach of warranty is to
return the Software to ICG. Provided that any non-compliance with the above
warranty is reported in writing to ICG no more than ninety (90) days following
delivery of the Software, ICG will use reasonable commercial efforts to supply
Licensee with a replacement copy of the Software that substantially conforms to
the User Manual documentation, provide a replacement for defective media, or
refund the purchase price for the

 

Confidential    Page 2 of 6



--------------------------------------------------------------------------------

LOGO [g57765ex10_86.jpg]

 

Software, at ICG’s sole option. ICG shall have no responsibility if the Software
has been altered in any way, if the media has been damaged by misuse, accident,
abuse, modification or misapplication, or if the failure arises out of use of
the Software with other than a recommended hardware configuration. Any misuse,
accident, abuse, modification or misapplication of the Software voids all
warranties. THIS REMEDY IS THE SOLE AND EXCLUSIVE REMEDY AVAILABLE FOR BREACH OF
EXPRESS OR IMPLIED WARRANTIES WITH RESPECT TO THE SOFTWARE AND RELATED
DOCUMENTATION.

7. LIMITATION OF LIABILITY. NEITHER ICG NOR ITS SUPPLIERS SHALL BE LIABLE TO
LICENSEE OR ANY THIRD PARTY FOR ANY INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE,
COVER OR CONSEQUENTIAL DAMAGES (INCLUDING, BUT NOT LIMITED TO, DAMAGES FOR THE
INABILITY TO USE EQUIPMENT OR ACCESS DATA, LOSS OF BUSINESS, LOSS OF PROFITS,
BUSINESS INTERRUPTION OR THE LIKE), ARISING OUT OF THE USE OF, OR INABILITY TO
USE, THE SOFTWARE AND BASED ON ANY THEORY OF LIABILITY INCLUDING BREACH OF
CONTRACT, BREACH OF WARRANTY, TORT (INCLUDING NEGLIGENCE), PRODUCT LIABILITY,
BREACH OF COPYRIGHT, INFRINGEMENT OR INTELLECTUAL PROPERTY RIGHTS OF THIRD
PARTIES INCLUDING BUT NOT LIMITED TO ANY RIGHTS HELD BY OWNERS OF WEBSITES
AGAINST WHICH THE SOFTWARE IS APPLIED OR USED, OR OTHERWISE, EVEN IF ICG OR ITS
REPRESENTATIVES HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES AND EVEN IF
A REMEDY SET FORTH HEREIN IS FOUND TO HAVE FAILED OF ITS ESSENTIAL PURPOSE.
ICG’S TOTAL LIABILITY TO LICENSEE FOR ACTUAL DAMAGES FOR ANY CAUSE WHATSOEVER
WILL BE LIMITED TO THE GREATER OF $2000 OR THE AMOUNT PAID FOR THE SOFTWARE THAT
CAUSED SUCH DAMAGE.

8. Basis of Bargain. The Limited Warranty and Disclaimer, Exclusive Remedies and
Limited Liability set forth above are fundamental elements of the basis of the
agreement between ICG and Licensee. ICG would not be able to provide the
Software on an economic basis without such limitations. Such Limited Warranty
and Disclaimer, Exclusive Remedies and Limited Liability inure to the benefit of
ICG’s licensors.

9. No Distinction between End Users. The foregoing limitations or exclusions of
warranties and liability contained in this Agreement affect all users regardless
of type or size.

10. General. This Agreement shall be governed by the internal laws of the
Commonwealth of Virginia, without giving effect to principles of conflict of
laws. Licensee hereby consents to the exclusive jurisdiction and venue of the
state courts or federal courts sitting in the Commonwealth of Virginia, to
resolve any disputes arising under this Agreement. In each case this Agreement
shall be construed and enforced without regard to the United Nations Convention
on the International Sale of Goods.

This Agreement contains the complete agreement between the parties with respect
to the subject matter hereof, and supersedes all prior or contemporaneous
agreements or understandings, whether oral or written. Licensee agree that any
varying or additional terms contained in any purchase order or other written
notification or document issued in relation to the Software licensed hereunder
shall be of no effect. The failure or delay of ICG to exercise any of its rights
under this Agreement or upon any breach of this

 

Confidential    Page 3 of 6



--------------------------------------------------------------------------------

LOGO [g57765ex10_86.jpg]

 

Agreement shall not be deemed a waiver of those rights or of the breach.

No amendment may be made to this Agreement unless by writing signed by both
parties.

If any provision of this Agreement shall be held by a court of competent
jurisdiction to be contrary to law that provision will be enforced to the
maximum extent permissible and the remaining provisions of this Agreement will
remain in full force and effect.

Notice to a party shall be as follows:

I-Connect, L.C.

Attn: Amitesh Sinha

11465 Sunset Hills Road

Suite 410

Reston, Virginia 20190

Fax: (703) 471-3982

Email: amitesh@iconnectgroup. com

Comstock Homebuilding Companies, Inc.

Attn: Zerrick Pearson

11465 Sunset Hills Road #500

Reston, VA 20190

Fax: (703) 760-1520

Email: zpearson@comstockhomebuilding.com

With a copy to:

Comstock Homebuilding Companies, Inc.

Attn: Jubal Thompson

11465 Sunset Hills Road #500

Reston, VA 20190

Fax: (703) 760-1520

Email: jthompson@comstockhomebuilding.com

Trademarks and Trade Dress: ICG, the ICG logo, Builders CoPilot Logo and other
trademarks presented in the Software and the Software and System (including in
documentation and the User Manual) are the intellectual property of ICG. Third
party trademarks, trade names, product names and logos may be the trademarks or
registered trademarks of their respective owners. Licensee may not remove or
alter any trademark, trade names, product names, logo, copyright or other
proprietary notices, legends, symbols or labels in the Software.

 

Confidential    Page 4 of 6



--------------------------------------------------------------------------------

LOGO [g57765ex10_86.jpg]

 

ACCEPTED:       I-Connect, LC     Comstock Homebuilding Companies, Inc. By:  

/s/ Amitesh Sinha

    By:  

/s/ Christopher Clemente

Name:   Amitesh Sinha     Name:   Christopher Clemente Title:       Title:   CEO

 

Confidential    Page 5 of 6



--------------------------------------------------------------------------------

LOGO [g57765ex10_86.jpg]

 

Schedule of Fees and Usage Rights

Initial Deposit and Payment: Upon execution of this Agreement Licensee shall pay
a $ 0 initial payment for license fees and for any additional services requested
from ICG.

License Fees: Licensee shall compensate ICG for use of the software and the
system by paying Usage Fees based upon the number of “Neighborhoods” set up and
used by Licensee in each month of use. For each Month, Licensee shall pay to
I-Connect $6,000 for an unlimited number of Neighborhoods. As used herein,
Neighborhood means the neighborhood or Community where homes are being built or
completed building by Licensee or agents of Licensee by the Licensee or agents
of Licensee.

ECard / eBlast / Internet Marketing via Emails Charges: Included

 

Confidential    Page 6 of 6